LBR Form 7016-1 — Attachment B

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF OHIO
DIVISION
CASE NO, 18-30213 CHAPTER 7
CONTESTED MATTER

ADV. PRO. NO, 18-030
JOINT EXHIBITS TO BE OFFERED RY Defendant Debtor

DESIGNATION DESCRIPTION IDENTIFIED ADMITTED

 

A Copy of docket from Shelby County
Court Case no. 18cv000212

 

Copy of Plaintiffs Complaint from Shelby
County Case No. 18C\V000212

 

C Check from Blaine Builders LLC to
Borkholder Building & Supply

 

D Check from Blaine Builders, LLC
to Taylor Group in amount of $8,000.00

 

Check from Blaine Builders LLC to
to Taylor Group in amount of $20,000.00

 

F Check from Blaine Builders LLC to
To Taylor Group in amount of $20,000.00

 

 

G Motion for work release filed by Matthew
P. Taylor in Del. County Court
H Motion for work release filed by Matthew

Taylor in Del. County Court

 

I Certificate of good standing for
Blaine Builders, LLC

 

 

 

 

 

 

 

 

 

USE ADDITIONAL SHEET(S) FOR ADDITIONAL EXHIBITS

— 136 -
